Citation Nr: 1609624	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-49 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Houston, Texas RO.  In August 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the record.  In November 2015, this matter was remanded for additional development.  [The November 2015 Board remand also addressed a claim of service connection for pseudofolliculitis barbae.  A December 2015 rating decision granted service connection for pseudofolliculitis barbae, and that matter is no longer before the Board.]


FINDING OF FACT

A right ear hearing loss disability was not shown in service or for many years thereafter, and the preponderance of the evidence is against a finding that such hearing loss is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  During the August 2015 videoconference Board hearing, the appellant was advised of what is still needed to substantiate the claim (evidence of a nexus between right ear hearing loss and his service); the Veteran's testimony reflects that he is aware of what is needed to substantiate this claim.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA audiological evaluations in February 2009, February 2012, January 2013, and December 2015.  This will be discussed in greater detail below, though the Board finds these examinations and opinions to (cumulatively) be adequate for rating purposes as they included both a review of the Veteran's history and an audiological examination that included all necessary findings, and addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that his right ear hearing acuity was damaged by noise trauma from his service as an infantryman.  Based on his service records, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of right ear hearing loss.  Audiometry on February 1977 service separation examination produced normal findings (all puretone thresholds from 500 to 4000 Hertz were between 5 and 20 decibels); in a contemporaneous report of medical history, the Veteran denied any history of hearing loss.  

On February 2009 VA examination, the assessments included mild to moderate sensorineural hearing loss above 3000 Hertz in the left ear.  The examiner opined that it is at least as likely as not that the Veteran's reported hearing loss is due to military noise exposure; however, audiometric findings for the right ear did not meet the VA criteria for hearing loss.

Based on these results, service connection was granted for left ear hearing loss and bilateral tinnitus; service connection for right ear hearing loss was denied.

On February 2012 VA examination, the examiner stated that the VA-established diagnosis of left ear hearing loss had progressed to bilateral hearing loss, moderately severe in both ears.  No opinion was offered regarding etiology.

On January 2013 VA examination, the examiner opined that the use of speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made the combined use of puretone average and speech discrimination scores inappropriate.   The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service, noting that the Veteran reported he began noticing hearing loss in the previous few years and it had become progressive since that time, which is inconsistent with an etiology of acoustic trauma.

At the August 2015 Board hearing, the Veteran testified that his right ear hearing loss began at the same time as his service-connected left ear hearing loss.

Pursuant to the Board's November 2015 remand, the Veteran was afforded a new examination.  On December 2015 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
20
30
20
25
30

Speech audiometry revealed speech recognition ability of 90 percent in the right ear.  The examiner opined that use of word recognition score was appropriate.  The examiner opined that the current hearing evaluation revealed normal hearing from 250 to 500 Hertz and 2000 to 3000 Hertz, with a mild hearing loss at 1000 Hertz, and then a mild to moderately severe sensorineural hearing loss from 4000 to 8000 Hertz in the right ear.  The examiner noted that a review of the claims file revealed normal hearing bilaterally upon entrance and separation from military service to calibrated audiometric testing; additionally, there was no significant in-service threshold shift noted at any frequency (500 to 4000 Hertz), and the STRs were silent for hearing loss complaint.  The examiner cited the Institute of Medicine's 2005 study "Noise and Military Service: Implications for Hearing Loss and Tinnitus", which stated that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The study continued that, although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner opined, based on the objective evidence (audiograms), that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  The examiner noted that audiological testing in 2009 revealed normal hearing from 250 to 6000 Hertz with a mild loss at 8000 Hertz.  Due to normal hearing at the time of enlistment and separation and no significant threshold shifts during the Veteran's time in service, the examiner opined that the hearing loss is not related to military noise exposure.

In a December 2015 addendum opinion, the VA examiner noted that the Veteran's hearing in his right ear was normal at enlistment and discharge from service, and there was no significant shift in his hearing during his military career.  Based on these findings, the examiner opined that the right ear hearing loss is not related to military noise exposure.  The examiner further opined that the left ear hearing loss will not cause or aggravate the Veteran's hearing in the right ear, stating that the ears are independent of one another.  As far as an etiology of the right ear hearing loss, the examiner would have to speculate to some degree.  The examiner stated that hearing loss can be hereditary, is common with aging or can be related to many other causes such as illnesses, injury, and genetics, to name a few.  The examiner opined that the Veteran's hearing loss configuration in the right ear is consistent with presbycusis (hearing loss with age).  The examiner noted that it is important to focus on the fact that the Veteran's hearing was normal at discharge from the military and there was not a significant shift during his military career.  The examiner opined that the left ear will not affect his hearing in the right ear, as our ears are independent of one another.  The examiner opined that any hearing loss in the right ear occurred after the Veteran's military career and is unrelated to his left ear.

The VA and private treatment records in evidence reflect that the Veteran wears hearing aids in both ears but contain no further opinions regarding etiology of his right ear hearing loss.

It is not in dispute that the Veteran has a current right ear hearing loss disability.  However, as a right ear hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection on the basis that such disability became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

What remains for consideration is whether the right ear hearing loss may somehow otherwise be etiologically related to the Veteran's s service.  In the absence of evidence showing onset in service and continuity thereafter, that is a medical question which only medical evidence is competent to address.  The only medical evidence in this matter consists of the reports of the VA examinations and opinions cited above.  The Board finds the 2015 VA examination and opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and adequately explained the rationale for the conclusions reached, citing to accurate factual data and identifying other (non-service related) likely causes of the current hearing loss disability; the examiner also pointed to a lack of support in medical literature for there being a nexus between a fairly recent appearing hearing loss and remote noise trauma.  The Veteran has not submitted any competent (medical) evidence to the contrary..  

In summary, the Board finds that the evidence shows that the Veteran did not have a chronic right ear hearing loss disability in service or manifested to a compensable degree within a year following his discharge from service.  Furthermore the preponderance of the evidence is against a finding of a nexus between the right ear hearing loss and the Veteran's service.  Accordingly, service connection for right ear hearing loss is not warranted.


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


